Citation Nr: 0313551
Decision Date: 06/23/03	Archive Date: 08/07/03

DOCKET NO. 01-03 652A              DATE JUN 23, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUE

Entitlement to an rating in excess of 30 percent for service-
connected psychophysiological gastrointestinal reaction with
epigastric distress.

Entitlement to a total disability rating based on unemployability
due to service- connected disabilities.

REPRESENTATION 

Appellant represented by: Richard A. LaPointe, Attorney

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States Army from
October 1967 to October 1969. This matter comes before the Board of
Veterans' Appeals (Board) on appeal from rating decisions of June
1999 and May 2000 from the Department of Veterans Affairs (VA)
Regional Office (RO) in Indianapolis, Indiana.

REMAND

The Board has undertaken development of the evidence in this case.
However, in a recent decision, the United States Court of Appeals
for the Federal Circuit has invalidated, in part, the Board's
development authority. Disabled American Veterans v. secretary of
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316 (May 1, 2003). As
a result, this case must be remanded to provide the RO an
opportunity to re-adjudicate the claim on the basis of the entire
record.

In addition, in a letter dated April 16, 2003, the appellant's
attorney reported that his client had been awarded Social Security
disability benefits. The attorney did not provide copies of the
records relied upon by the Social Security Administration, but
instead requested that VA obtain the appellant's complete Social
Security disability file.

Accordingly, this case is Remanded for the following actions:

1. The RO should ask the Social Security Administration to provide
legible copies of all medical records and other evidence relied up
by the agency in granting SSA disability benefits to the claimant.

2. The RO should review the complete medical records in this case,
to include all private and VA medical records, as well as all
medical records obtained from the SSA. The RO should re-adjudicate
the issues on appeal, in light of the additional evidence obtained.

- 2 -

If the benefits sought on appeal remain denied, the appellant
should be provided a Supplemental Statement of the Case. That
Supplemental Statement of the Case must contain notice of all
relevant actions taken on the claim for benefits, to include a
summary of the evidence and applicable law and regulations
considered pertinent to the issue currently on appeal. An
appropriate period of time should be allowed for response.

The Court has held that a remand by the Court or the Board confers
on the appellant or other claimant, as a matter of law, the right
to compliance with the remand orders. Further, the Court stated
that where the remand orders of the Board are not complied with,
the Board itself errs in failing to ensure compliance. Stegall v.
West, 11 Vet. App. 268 (1998). All cases returned to the Board
which do not comply with the instructions of the Board remand will
be returned to the RO for further appropriate action as directed.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.03.

G. H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims.

- 3 -

This remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (2002).

- 4 -



    028261985      030711    1018446    03-16471

DOCKET NO. 00-20 649A              DATE JUL 11, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for a condition of the
cervical spine.

2. Entitlement to nonservice-connected pension benefits, to include
basic eligibility.

REPRESENTATION

Appellant represented by: To be determined

ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran had service with the United States Army Reserves (Army
Reserves). A period of ACDUTRA from November 16, 1971 to February
19, 1972 has been verified. Other service with the Army Reserves is
documented in the record, but the dates of this service and the
type of service performed have not been verified. In addition, the
veteran had active service as a member of the Reserve Officers'
Training Corp (ROTC) during a period that included the dates July
16 and 27, 1970 and, possibly, other periods.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of August 2000 and January 2001 rating decisions of the
Department of Veterans Affairs (VA) Regional Office (RO) at St.
Louis, Missouri.

REMAND

Notwithstanding the efforts undertaken by the RO to prepare this
case for appellate review, the Board finds that a remand is in
order.

The identity of the veteran's current representative for purposes
of the claims presented on this appeal is not clearly documented.
There is of record a VA Form 21-22, Appointment of Veterans Service
Organization as Claimant's Representative, showing that the veteran
appointed Disabled American Veterans as his representative before
VA for all purposes. Also of record is a written statement and
agreement showing that the veteran appointed an attorney as his
representative for purposes of certain claims, but these did not
include either of the claims presented on this appeal. However, it
is documented in the claims file that this attorney has been
pursuing the appeal of the denial of these claims on the veteran's
behalf. It also is documented in the claims file - - for example,
in a letter that he wrote in March 2003 to a United States Senator
- - that the veteran considers this attorney to be his spokesman
and agent before VA as to claims that include the two that are
presented on this appeal.

2 -

However, notwithstanding that the this attorney is regarded by the
veteran, and acts as, his spokesman and agent, a claimant may have
only one official representative at a time with respect to a claim
before VA. 38 C.F.R. 20.601 (2002). Therefore, the identity of the
veteran's current VA representative, if any, for purposes of the
claims presented on this appeal must be clarified and properly
documented on remand.

Until the identity of the current representative is clear, the
Board will defer the adjudication of the claims presented on this
appeal. In the interest of due process, it first must be ensured
that the current representative, if any, whether an individual or
a veterans service organization, has been given notice of each
decision document that has issued by the RO concerning either claim
and has had an opportunity to respond with commentary, argument,
and additional evidence. Austin v. Brown, 6 Vet. App. 547, 551
(1994); see also Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir.
1999) (failure to provide the accredited representative of a
claimant with a copy of a statement of the case issued to the
claimant represents "grave procedural error" vitiating the finality
of Board and RO decisions) (citing Kuo v. Derwinski, 2 Vet. App.
662, 666 (1992) (failure to send statement of the case to
accredited representative tolled 60-day period to respond)).

Other actions should be taken as well while the claims are in
remand status.

Social Security Administration records should be sought. In a March
2001 statement, the veteran indicated that he was in the process of
appealing the denial of a claim that he had filed with the Social
Security Administration for disability benefits. VA must attempt to
obtain the records of a Social Security disability determination
when they could be relevant to a claim. See Murincsak v. Derwinski,
2 Vet. App. 363 (1992). In this case, such records could be
relevant to the veteran's claim of entitlement to nonservice-
connected pension.

Other development action must be taken to assess whether the
veteran has basic eligibility for nonservice-connected pension
benefits.

- 3 -

Compensation for service-connected disability and nonservice-
connected pension benefits are available only to a "veteran." See
38 U.S.C.A. 1110, 1131, 1521 (West 2002); see also 38 C.F.R.
3.3(a)(3) (2002). The term "veteran" means "a person who served in
the active military, naval, or air service, and who was discharged
or released therefrom under conditions other than dishonorable."
See 38 U.S.C.A. 101(2) (West 2002); 38 C.F.R. 3.1(d). Thus, to be
a "veteran," an individual must have had "active service."

However, the payment of nonservice-connected pension benefits is
provided to veterans who are permanently and totally disabled from
nonservice-connected disability only where the veteran has the
requisite "wartime" active service. 38 U.S.C.A. 1521(a); 38 C.F.R.
3.3, 3.314(b) (2002). A veteran meets the service requirements of
that section if he served in active military, naval or air service
under one of the following conditions: (1) for ninety days or more
during a period of war; (2) during a period of war and was
discharged or released from service for a service-connected
disability; (3) for a period of ninety consecutive days or more and
such period began or ended during a period of war; or (4) for an
aggregate of ninety days or more in two or more separate periods of
service during more than one period of war. 38 U.S.C.A. 1521(j); 38
C.F.R. 3.3 (a)(3).

The Vietnam era is a period of war. 38 U.S.C.A. 101(11). Effective
January 1, 1997, the term "Vietnam era" means the following: (1)
the period beginning on February 28, 1961, and ending on May 7,
1975, for veterans who served in the Republic of Vietnam during
that period, and (2) the period beginning on August 5, 1964, and
ending on May 7, 1975, in all other cases. 38 U.S.C.A. 101(29); 38
C.F.R. 3.2(f) (2002). Current law indicates that the next
succeeding period of war is designated the Persian Gulf War period
and begins on August 2, 1990. 38 U.S.C.A. 101(33); 38 C.F.R.
3.2(1).

Together, service personnel records and statements made by the
veteran indicate that he was a member of the ROTC from June 1969 to
November 1971 and of the Army Reserves from November 1971 through
January 1988. Thus, any wartime active service that could support
the veteran's application for nonservice-connected pension benefits
would be of the Vietnam era.

- 4 -

Active service includes active duty, any period of active duty for
training (ACDUTRA) in which the individual concerned was disabled
or died from a disease incurred or aggravated in line of duty and
any period of inactive duty training (INACDUTRA) in which the
individual concerned was disabled or died from an injury (but not
disease) incurred or aggravated in line of duty. See 38 U.S.C.A. 
101(24), 106 (West 2002).

ACDUTRA includes duty performed by a member of a Senior ROTC
program when ordered to such duty for the purpose of training or a
practice cruise under chapter 103 of title 10, United States Code,
for a period of not less than four weeks and which must be
completed by the member before the member is commissioned, and
authorized travel to or from such duty. (These requirements are
effective on or after October 1, 1982, with respect to deaths and
disabilities resulting from diseases or injuries incurred or
aggravated after September 30, 1982 and on or after October 1, 1983
with respect to deaths and disabilities resulting from diseases or
injuries incurred or aggravated before October 1, 1982.) 38
U.S.C.A. 101(22)(D); 38 C.F.R. 3.6(4). ACDUTRA also includes full-
time duty for training purposes performed by Reserves for training
purposes. 38 U.S.C.A. 101(22); 38 C.F.R. 3.6(c)(1). INACDUTRA
includes training (other than ACDUTRA) by a member of, or applicant
for membership (as defined in section 8140(g), title 5, United
States Code) in the Senior ROTC prescribed under chapter 103, title
10, United States Code. 38 U.S.C.A. 101(23); 38 C.F.R. 3.6(d)(3).
INACDUTRA also includes duty (other than full-time duty) prescribed
for the Reserves (including commissioned officers of the Reserve
Corps of the Public Health Service) by the Secretary concerned
under section 206, title 37, United States Code, or other provision
of law, and special additional duties authorized for Reserves
(including commissioned officers of the Reserve Corps of the Public
Health Service) by an authority designated by the Secretary
concerned and performed by them on a voluntary basis in connection
with the prescribed training or maintenance activities of the units
to which they are assigned. 38 U.S.C.A. 101(23)(A), (B); 38 C.F.R.
3.6(d)(1), (2).

5 -

In a July 1997 rating decision, VA granted the veteran service
connection for a scar of the right knee found to have resulted from
an injury that he incurred during ROTC tactical training on July
16, 1970. The fact of that injury was recorded in an ROTC document
dated July 27, 1970 stating the request of the veteran's commanding
officer that the physical combat proficiency test given at the end
of ROTC summer camp be waived in the veteran's case. With this
grant of service connection, VA conceded that the veteran had
acquired veteran's status on the basis of the period of ROTC
service that embraced the dates July 16 and 27, 1970.
Concomitantly, VA conceded that this service was "active service."

However, for the purpose of assessing the eligibility of the
veteran to receive nonservice-connected pension benefits, the
length of the period of his ROTC service that included the dates
July 16 and 27, 1970 must be verified, as must the reason for his
discharge at the end of that period if it was less than ninety
days. On remand, action should be taken to ascertain the beginning
and ending dates of this period of service and to confirm whether
it ended with the discharge or release of the veteran on account of
the service-connected disability- - that is, the scar of the right
lower extremity- - for which service connection was granted in July
1997.

The National Personnel Records Center has verified that the period
of service performed by the veteran in the Army Reserves from
November 16, 1971 through February 19, 1972 represented ACDUTRA.
and did not end with the veteran's discharge or release from
service because of disability. It is in this period of service in
the Army Reserves that the veteran claims he encountered injury or
disease that gave rise to entitlement to service connection for his
current condition of the cervical spine. Specifically, the veteran
alleges that a condition of the cervical spine with which he
suffered before entering upon this period of service was aggravated
permanently during the course of this service. Thus, if the claim
for service connection for a cervical spine condition is granted
when readjudicated on remand, it would have been found that this
period of service represented "active service." The veteran's
eligibility for nonservice-connected pension benefits should then
be reviewed in light of this finding.

- 6 -

However, the veteran has no other pending service connection claim
that, if granted, could establish that another period of ACDUTRA or
INACDUTRA in his history of service constituted wartime "active
service." On remand, therefore, inquiry into the existence, length,
and other features of wartime "active service" carried out for the
purpose of assessing the veteran's basic eligibility for
nonservice-connected pension benefits should be restricted to the
period of ROTC service embracing the aforementioned dates in
November 1970 and the Army Reserves service extending from November
16, 1971 to December 19, 1972.

To the extent that the veteran's eligibility to maintain a claim
for such benefits could depend on the outcome of the claim for
service connection for a condition of the cervical spine, the two
claims are inextricably intertwined. See Harris v. Derwinski, 1
Vet. App. 180, 183 (1991). Pension entitlement may depend on
whether the period of service in the Army Reserves from November
16, 1971 to February 19, 1972 represented wartime "active service."
On remand, therefore, the service-connection claim should be
readjudicated first. Then, entitlement to nonservice-connected
pension benefits should be readjudicated.

While the claims are in remand status, review of the file should be
made to determine whether the claims have been developed in
accordance with the requirements of the Veterans Claims Assistance
Act of 2000 (the VCAA) and its implementing regulations. See 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38
C.F.R. 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Thus, if it is found on remand that the veteran meets the basic
eligibility requirements for nonservice-connected pension benefits,
it should be considered whether a VA medical examination is needed
to decide the claim. VA has under the VCAA a duty to secure a
medical examination or opinion if such is necessary to decide any
claim for benefits. 38 U.S.C.A. 5103(A)(d)(1); 38 C.F.R.
3.159(c)(4). Under the VCAA, a medical examination or opinion is
considered to be necessary if the record, including all information
and lay or medical evidence (including statements of the claimant),
contains competent evidence that the claimant has a current
disability, or persistent or recurrent symptoms of disability;
establishes that the claimant suffered an event, injury or disease
in service; indicates

7 -

that the claimed disability or symptoms may be associated with the
established event, injury, or disease in service or with another
service-connected disability, but does not contain sufficient
medical evidence for a decision on the claim. 38 U.S.C.A.
5103A(d)(2); see 38 C.F.R. 3.159(c)(4)(i). The same standard should
be applied to assess whether a VA examination is needed to decide
the claim of entitlement to service connection for a condition of
the cervical spine. The Board notes that a VA general medical
examination was performed in October 2000, a VA examination of the
spine was performed in July 2001, and a separate VA medical opinion
commenting on questions presented by the claim concerning the
cervical spine was provided in July 2001.

On remand, a supplemental statement of the case should be issued
after the veteran's current representative has been identified and
then an opportunity to be heard and all notice and development
action has been taken. The supplemental statement of the case
should address any argument or new evidence submitted by the
representative and all new evidence that is obtained from other
sources. 38 C.F.R. 19.31 (2002).

Accordingly, this case is REMANDED for the following actions:

1. The RO must review the claims files and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000),
in addition to that requested below, is completed. In particular,
the RO should ensure that the notification requirements and
development procedures codified at 38 U.S. C.A. 5102, 5103, 5103A,
and 5107, and the duty-to-assist regulations, found at 66 Fed. Reg.
45,620-32 (Aug. 27, 2001), are fully complied with and satisfied.
The RO should also notify the veteran of what evidence, if any, the
veteran is to submit and what evidence VA will obtain. See
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Any notice
given, or action taken thereafter

- 8 -

by the RO, must comply with the holdings of Disabled American
Veterans, et. al v. Secretary of Veterans Affairs, 327 F.3d 1339
(Fed. Cir. 2003).

2. The RO should send a letter directly to the veteran and request
that he sign and submit VA Form 21-22 or 22a identifying his
current representative, if any, for the purposes of his claims of
entitlement to service connection for a condition of the cervical
spine and to nonservice-connected pension or a written statement
affirming that he has none. A blank VA Form 21-22, Appointment of
Veterans Service Organization as Claimant's Representative, and
Form 22a, Appointment of Attorney or Agent as Claimant's
Representative, should be included with the RO's letter, and the
letter should make clear to the veteran that he may name an
individual or service organization as his representative, but only
one representative may be recognized for a specific claim. Both a
copy of the RO's letter to the veteran and any executed VA Form 21-
22 or 22a or written statement received from him should be placed
in the claims file.

3. The RO should review the response received from the veteran to
its inquiry concerning representation and ensure that he provided
the documentation and information requested. If not, the RO should
take corrective action at once.

When the veteran has informed the RO of the identity of his current
representative for purposes of the claims of entitlement to service
connection for a cervical spine condition and to nonservice-
connected pension benefits, the RO should take all appropriate
action to ensure that

- 9 -

the current representative, if any, has received copies of each
decision document (rating decision, statement of the case,
supplemental statement of the case) that was issued up to the time
in June 2003 when the claims were certified for appeal and the
claims files transferred to the Board.

Then, the representative should be given appropriate time in which
to submit additional evidence and argument in support of the
claims.

4. The RO should write to the veteran and afford him the
opportunity to identify or submit any additional pertinent evidence
in support of his claims of entitlement to service connection for
a condition of the cervical spine and to nonservice-connected
pension benefits. A copy of the letter to the veteran should be
sent to any representative.

The veteran and his representative, if any, should then be given
appropriate time to respond, and the RO should attempt to obtain
the identified records.

The RO should document in the claims file all attempts to secure
this evidence, and provide appropriate notice to the veteran
regarding records that could not be obtained.

5. The RO should contact the appropriate State or Federal agency,
to include the Department of the Army, Office of the Adjutant
General, U.S. Army Reserve Components Personnel and Administration
Center, St. Louis, Missouri 63132, and verify the following aspect
of the appellant's service: (i) the beginning and ending

- 10 -

dates of the period of ROTC service that embraced the dates July 16
and 27, 1970; and (ii) whether this period of ROTC service ended
with the veteran's discharge or release from service because of
disability.

After obtaining identifying information from the veteran, the RO
should attempt to obtain from the Social Security Administration a
copy of the decision granting or denying the veteran disability
benefits and copies of all medical records used in making such a
decision.

The RO should document in the claims file all attempts to secure
this evidence, and provide appropriate notice to the veteran
regarding records that could not be obtained. The RO is reminded
that under the VCAA, the efforts to obtain government records must
continue until it is reasonably certain that such records do not
exist or that further efforts to obtain those records would be
futile. 38 U.S.C.A. 5103A; 38 C.F.R. 3.159(c)(2). Should the RO
reach either or both conclusions, it must so state in a notice to
the veteran and his representative, if any. The veteran then must
be given an opportunity to respond

6. The RO should undertake all other evidentiary development that
it determines is needed to decide either claim, to include
providing the veteran with a VA medical examination.

7. After the actions requested in the paragraphs above have been
completed, the RO should readjudicate the claim of entitlement to
service connection for a condition of the cervical spine. If the
claim is not granted in full, the veteran and his representative
should

- 11 -

be provided a supplemental statement of the case. 38 C.F.R. 19.31
(2002). This document should include notice of all relevant actions
taken on the claim for benefits, to include a summary of the
evidence and applicable law and regulations. The veteran and his
representative should be allowed appropriate time to respond.

8. After it has readjudicated the claim of entitlement to service
connection for a condition of the cervical spine, the RO should
readjudicate the claim of entitlement to nonservice-connected
pension benefits. In so doing, the RO should take into
consideration the period of wartime "active service" that the
veteran had as a member of the ROTC, including the length of that
period of service, and any wartime "active service" that is
established by the determination of the claim for service
connection for a condition of the cervical spine. If the claim is
not granted in full, the veteran and his representative should be
provided a supplemental statement of the case. 38 C.F.R. 19.31
(2002). This document should include notice of all relevant actions
taken on the claim for benefits, to include a summary of the
evidence and applicable law and regulations. The veteran and his
representative should be allowed appropriate time to respond.

Then, if appellate review is required, the case should be returned
to the Board.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 12 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2001)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 13 -

